Citation Nr: 0801691	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
a left elbow disability. 

3.  Entitlement to an effective date earlier than January 22, 
2001, for the grant of a 20 percent evaluation for a left 
elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery Alabama.  A rating 
decision of May 1998 denied the veteran's claim of 
entitlement to service connection for a left knee disability 
on the grounds that new and material evidence had not been 
received to reopen this claim.  A rating decision of March 
2003 continued a 10 percent evaluation for the veteran's 
service connected left elbow disability and an April 2004 
rating decision increased this evaluation to 20 percent.  
Because the maximum benefit was not granted, the issue of 
entitlement to a higher evaluation remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was afforded a travel Board hearing in August 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

Following the veteran's Board hearing, he submitted private 
medical records that have not yet been considered by the RO.  
In this regard, the Board may consider this evidence in the 
first instance because the veteran has waived RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left knee disability was denied in an August 1992 
rating decision and no appeal was initiated from this 
decision. 

2.  The evidence received since the August 1992 rating 
decision is new and bears directly and substantially upon the 
issue of service connection for a left knee disability and 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran did not incur a left knee disability in 
service, and arthritis of the left knee was not shown within 
the first post-service year. 

4.  The veteran's left elbow disability is manifested by 
arthritis, pain, swelling, weakness, loose body and 
limitation of flexion to 90 degrees and extension to 20 
degrees, at worst.  

5.  In May 2000, a Board decision denied the veteran's claim 
of entitlement to an evaluation in excess of 10 percent for a 
left elbow disability, and he did not appeal this decision.  
He has not alleged clear and unmistakable error in any prior 
rating decision relevant to evaluation of his left elbow 
disability.  

6.  On January 22, 2001, the RO received the veteran's claim 
for an increased evaluation of his left elbow disability and 
within one year prior to this date it is not factually 
ascertainable that this disability increased in severity.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for a left knee 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2000).

2.  Service connection for a left knee disability is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

3.  The criteria for an evaluation in excess of 20 percent 
for a left elbow disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (2002); 38 C.F.R. Part 4, §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5205-5213 (2007).

4.  The criteria for an effective date prior to January 22, 
2001, for the award of a 20 percent evaluation of left elbow 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was ultimately 
accomplished via a letter dated in December 2003.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive 
adequate VCAA notice dates in a timely fashion; he ultimately 
received such notice in March 2006.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any timing error of notification, any possible 
prejudice due to the timing of adequate notice was cured by 
subsequent readjudication of the issues on appeal in a March 
2007 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Because the veteran's 
claim of entitlement to service connection for a left knee 
disability is reopened hereinbelow, the board need not 
address the requirements of Kent.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned December 2003 letter, as well as several other 
previously issued letters, which advised the veteran to send 
VA any evidence in his possession that would substantiate his 
claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2007).  The RO has obtained all of the veteran's 
service medical records, VA medical records and privately 
held records.  The veteran has also provided VA numerous 
private medical records.  The veteran has not indicated the 
presence of any other outstanding relevant records, and he 
has not requested VA's assistance in obtaining any other 
evidence.  Accordingly, the Board finds that VA has complied 
with its duties to assist in obtaining evidence.  Id.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  The veteran has been 
provided medical examinations in furtherance of 
substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

New and Material Evidence Claim

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible. If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

VA has received new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disability.  The Board notes that the evidence of 
record prior to the rating decision denying entitlement to 
service connection for this disability failed to show 
attribution of a left knee disability to service.  Since this 
rating decision, the Board has received numerous medical 
records, statements from the veteran and, saliently, an April 
2006 letter from Raymond D. Godsil, Jr., M.D., which states 
that he has treated the veteran for a left knee injury, which 
occurred in 1975.  Because of this statement, the Board finds 
that the evidence raises the possibility that this disability 
is related to service.  Thus, because this evidence relates 
to the unestablished nexus between service and a left knee 
disability, the claim is reopened.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The veteran's service medical records show diagnosis of 
"pulled muscles in knee" following a fall.  The veteran's 
separation examination is negative for any notations 
regarding a chronic knee disability.  

VA medical records show that in June 1977, the veteran 
suffered a strain to the medial collateral ligament of the 
left knee due to an injury sustained while playing baseball.  
VA and private medical records show subsequent diagnosis of 
arthritis in this knee, but there is no sign of arthritis in 
the left knee within one year following discharge.  

As aforementioned, Dr. Godsil submitted an April 2006 letter 
in which stated that he treated the veteran for a left knee 
injury, which occurred in 1975.  Dr. Godsil further stated 
that he was unable to state what exactly was found on the 
knee at that time, that is, in service.  

Of record is a May 2006 VA examination report.  This report 
contains notations that the veteran stated that he hurt his 
knee in service and that he believed that this was related to 
his current left knee disability.  The examiner diagnosed 
mild degenerative joint disease of the left knee, reviewed 
the veteran's claims file and stated that he could not, 
without resorting to speculation, relate the veteran's left 
knee disability to service.  

At the aforementioned Board hearing, the veteran offered a 
history of in-service injury to his left knee.  He stated 
that although he injured his knee following his discharge, 
that he believed that the left knee disability was related to 
service.  

Service connection for a left knee disability is not 
established.  Although Dr. Godsil's statement on its face 
relates a 1975 knee injury, it does not attribute the 
veteran's current left knee disability to service.  In this 
regard, the Board finds that this letter has little probative 
value, particularly because Dr. Godsil freely admits in his 
letter that he did not know the nature of the veteran's 
injury in service.  Moreover, the May 2006 VA opinion states 
that it would be speculative to relate the current disability 
to service.  In any case, the Board has the responsibility to 
assess the credibility and weight to be given to the 
competent medical evidence of record.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Here, Dr. Godsil's mere mention of a 1975 
knee injury and the May 2006 VA opinion are the only 
discussion of any potential nexus to service.  There simply 
is no evidence attributing any current disability to an 
injury in service. Moreover, there is no evidence of 
arthritis within the first post-service year, and service 
connection on a presumptive basis is not shown.  Accordingly, 
the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, particularly those raised at the August 
2007 Board hearing, but the resolution of issues that involve 
medical knowledge, such as the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his left knee disability are not competent 
medical evidence.

Left Elbow Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a (2007).

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, 
Plate I.  

Diagnostic Code 5205 provides that ankylosis of the elbow is 
to be rated as follows:  for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees, 40 percent for 
the major elbow and 30 percent for the minor elbow; for 
intermediate ankylosis of the elbow, at an angle of more than 
90 degrees, or between 70 degrees and 50 degrees, 50 percent 
for the major elbow and 40 percent for the minor elbow; for 
unfavorable ankylosis of the elbow, at an angle of less than 
50 degrees or with complete loss of supination or pronation, 
60 percent for the major elbow and 50 percent for the minor 
elbow.  38 C.F.R. § 4.71a. 

Diagnostic Code 5206 provides that flexion of the forearm 
limited to 110 degrees is rated as noncompensably (0 percent) 
disabling for the major side and noncompensably (0 percent) 
disabling for the minor side; flexion of the forearm limited 
to 100 degrees is rated 10 percent disabling for the major 
side and 10 percent for the minor side; flexion of the 
forearm limited to 90 degrees is rated 20 percent for the 
major side and 20 percent for the minor side; flexion of the 
forearm limited to 70 degrees is rated 30 percent disabling 
for the major side and 20 percent for the minor side; flexion 
of the forearm limited to 55 degrees is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side; and flexion of the forearm limited to 45 degrees is 
rated 50 percent disabling for the major side and 40 percent 
for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the forearm 
limited to 45 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 60 degrees is rated 10 percent for the major side 
and 10 percent for the minor side; extension of the forearm 
limited to 75 degrees is rated as 20 percent for the major 
side and 20 percent for the minor side; extension of the 
forearm limited to 90 degrees is rated 30 percent for the 
major side and 20 percent for the minor side; extension of 
the forearm limited to 100 degrees is rated 40 percent for 
the major side and 30 percent for the minor side; and 
extension of the forearm limited to 110 degrees is rated 50 
percent for the major side and 40 percent for the minor side.  
38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent for the major side and 20 percent for the 
minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side and 
20 percent for the minor side.  Flail joint of the elbow is 
rated 60 percent disabling for the major side and 50 percent 
for the minor side.  38 C.F.R. § 4.71a.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with flail false joint, is rated 50 percent disabling 
for the major side and 40 percent for the minor side.  38 
C.F.R. § 4.71a.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side; nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side; nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side; nonunion of the ulna in the upper half, with 
false movement, with loss of bone substance (1 inch (2.5cms) 
or more) and marked deformity is rated 40 percent for the 
major side and 30 percent for the minor side.  38 C.F.R. § 
4.71a.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  Malunion of the radius with bad alignment is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side; nonunion of the radius in the upper half 
is rated 20 percent disabling for the major side and 20 
percent for the minor side; nonunion of the radius in the 
lower half, with false movement, without loss of bone 
substance or deformity is rated 30 percent disabling for the 
major side and 20 percent for the minor side; nonunion of the 
radius in the lower half, with false movement, with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling for the major side and 30 
percent for the minor side.  38 C.F.R. § 4.71a.
Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Diagnostic Code 5213 provides that 
supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side and 10 percent 
for the minor side.  Limitation of pronation with motion lost 
beyond the last quarter of arc, so the hand does not approach 
full pronation, is rated 20 percent disabling for the major 
side and 20 percent for the minor side; limitation of 
pronation with motion lost beyond the middle of arc is rated 
30 percent disabling for the major side and 20 percent for 
the minor side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side and 20 percent for the minor side; loss of 
supination or pronation due to bone fusion, with the hand 
fixed in full pronation, is rated 30 percent disabling for 
the major side and 20 percent for the minor side; and loss of 
supination or pronation due to bone fusion, with the hand 
fixed in supination or hyperpronation, is rated 40 percent 
disabling for the major side and 30 percent for the minor 
side.  38 C.F.R. § 4.71a. 

A March 2000 VA treatment note shows evaluation at this time 
for left elbow pain.  At the time, the veteran presented with 
his left arm in a sling and complained of pain in the left 
elbow.  Extension was to zero degrees and flexion was to 135 
degrees.  Left elbow pain secondary to non-united fracture of 
olecranon was diagnosed.  

In June 2000, the veteran was evaluated by VA for physical 
therapy.  Strength of the left elbow was noted as 5/5.  He 
described pain in this elbow as 9/10.    Flexion of the left 
elbow was to 135 degrees and extension was to zero, with pain 
and stiffness noted.  

Of record is a January 2001 treatment note from Dr. Godsil.  
At the time, the veteran stated that his left elbow continued 
to bother him.  A history of previous fracture was noted as 
well as a history of traumatic arthritis.  Physical 
examination revealed that the circumference of both elbows 
was 27 cm.  Flexion of the left elbow was from 10 to 130 
degrees.  There was full pronation and supination of the 
forearm.  Dr. Godsil diagnosed traumatic arthrosis, stable, 
left elbow.  
In December 2001, the veteran returned to Dr. Godsil 
complaining of continued pain and tenderness in his left 
elbow, as well as swelling, locking and tingling in the 
fourth and fifth fingers after prolonged flexion.  Range of 
motion was 10 to 130 degrees of flexion.  Examination of the 
elbow revealed some non-descript tenderness and some specific 
tenderness posteriorily.  There was no atrophy or 
fasciculation.  Dr. Godsil continued the diagnosis of 
traumatic arthritis of the left elbow. 

In June 2002 the veteran presented at the VA medical center 
for a consultation regarding his left elbow.  At the time he 
stated that he wanted a sling for his left arm due to 
continued pain.  The examiner warned the veteran as to 
isolating this set of joints and denied his request for a 
sling.  

The next treatment note from Dr. Godsil appearing in the 
record is dated in September 2002.  At the time, the veteran 
continued to complain of pain and tenderness in the left 
elbow.  Physical examination revealed pain and tenderness 
with movement.  Range of motion was from 10 to 130 degrees of 
flexion.  Dr. Godsil continued a diagnosis of traumatic 
arthrosis of the left elbow.

A February 2003 treatment note from Dr. Godsil, notes pain in 
the left elbow.  Examination revealed a slight varus 
deformity.  Full pronation and supination was noted.  Range 
of motion was from 15 to 125 degrees of flexion.  

A May 2003 treatment note shows diagnosis of traumatic 
arthrosis, left elbow, and complaints of trouble with 
pronation and supination.  Dr. Godsil suspected that there 
might be a slight loose body anteriorily.  A July 2003 follow 
up note states that following MRI no definite loose body was 
noted, but that a loose body was still suspected.  An August 
2003 letter from Dr. Godsil to the veteran stated that the 
veteran had extensive degenerative changes throughout the 
joint.  In this letter Dr. Godsil stated that the veteran 
would eventually require an elbow replacement.  

In December 2003, the veteran received a VA examination with 
respect to his left elbow.  At the time, he reported flare 
ups of the elbow with pain at a level of 8 /10, with a 
frequency of 5 to 6 times per week and duration of 1 to 2 
hours.  He denied using braces on his elbow.  Flexion was to 
90 degrees.  Abduction was to 90 degrees.  Adduction was to 
30 degrees.  External rotation was to 60 degrees.  Internal 
rotation was to 60 degrees.  X-ray revealed a suspicious old 
fracture of the left radial head.  The examiner noted loss of 
range of motion due to pain.  

A treatment note from Dr. Godsil dated in September 2004 
notes traumatic arthrosis of the left elbow, with a prior 
recommendation of arthroscopy/arthrotomy of the left elbow 
with removal of a lose body.  Examination revealed some pain 
and tenderness of the left elbow.  Range of motion was from 
approximately 15 to 125 degrees of flexion.  X-rays revealed 
a loose body, which had apparently grown.  Dr. Godsil 
diagnosed loose body, left elbow, with traumatic arthrosis 
and continued to recommend arthroscopy or arthrotomy of the 
left elbow.  

In November 2004, the veteran was once again seen by VA for 
examination of his left elbow.  At the time, it was noted 
that the veteran did not identify any activities that he was 
unable to perform because of his left elbow, except that he 
was having difficulty mowing the lawn and doing some home 
repairs such as painting.  The examiner was unable to assess 
the range of motion in the left elbow because of active 
resistance by the veteran.  The examiner diagnosed al old 
healed fracture of the left elbow.  The examiner noted that 
the veteran wore an arm sling, but could not identify any 
reason for the sling.  

In May 2006, the veteran received his latest VA examination 
of his left elbow.  At the time the veteran reported that his 
left elbow bothered him every day and did not identify flare-
ups.  The veteran had a sling for his arm that he used every 
day.  The examiner noted that Dr. Godsil had recommended 
surgery and that the veteran reported continuous severe pain 
of the left elbow with weakness, stiffness and swelling.  
Left elbow flexion was from zero to 145 degrees without 
limitation due to pain.  Muscle strength of the left arm was 
noted as 3/5.  The range of motion of the left arm was not 
limited by pain or loss in degrees due to fatigue and lack of 
endurance following repetitive use. The examiner diagnosed 
mild degenerative joint disease with limited range of motion 
due to pain.

A February 2007 patient macro from Dr. Godsil notes a 
complaint of traumatic arthrosis of the left elbow with loose 
body.  Examination revealed swelling in the left elbow and 
pain and tenderness with movement.  Range of motion was from 
approximately 20 to 120 degrees.  

In July 2007, the veteran was once again seen by Dr. Godsil.  
Examination of the left elbow revealed slight effusion and 
pain and tenderness with movement.  Range of motion was from 
20 degrees extension to 120 degrees flexion.  Dr Godsil 
continued a diagnosis of traumatic arthrosis, left elbow, 
with loose body.  

Initially, the Board notes that several of the listed 
diagnostic codes are inapplicable in this case.  Diagnostic 
Code 5205 is inapplicable because there is no evidence of 
ankylosis.  The veteran retains a fair range of motion in his 
left elbow.  Diagnostic Code 5208 is not for application 
because the highest evaluation provided thereunder is 20 
percent, the current evaluation of the veteran's left elbow 
disability.  Diagnostic Code 5209 is inapplicable because 
there is no evidence of flail joint.  Diagnostic Code 5210 is 
inapplicable because there is no evidence of nonunion of the 
radius and ulna.  Diagnostic Code 5211 is inapplicable as 
there is no evidence of impairment of the ulna or marked 
deformity.  Diagnostic Codes 5212 is inapplicable because 
there is no evidence of impairment of the radius with marked 
deformity.  Diagnostic Code 5213 is not properly applied in 
the present situation because, as reflected above, there is 
no impairment of supination or pronation.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 5212, 5213 
(2007).  As shown above, the veteran's left elbow disability 
is manifested by arthritis, a loose body, pain, swelling and 
limitation of flexion and extension; this symptomatology is 
best evaluated through the use of Diagnostic Codes 5206 and 
5207.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2007).  

An evaluation in excess of 20 percent is not warranted for 
the veteran's left elbow disability.  With respect to 
Diagnostic Code 5206, the evidence shows that flexion of the 
veteran's left arm well exceeds 55 degrees.  At worst, 
flexion of the veteran's left arm was limited to 90 degrees,.  
For Diagnostic Code 5207, the evidence shows that at worst, 
extension of the veteran's arm has been limited to 20 
degrees, which is well beneath the threshold required for an 
evaluation in excess of 20 percent.  Id.  In reaching this 
conclusion, the Board notes that the provisions of DeLuca, 8 
Vet. App. 202 (1995) have been considered.  For these 
reasons, an evaluation in excess of 20 percent for the 
veteran's service-connected left elbow disability is not 
warranted.

Earlier Effective Date

Except as otherwise provided, the effective date of an  
evaluation and award of pension, compensation, or dependency  
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2). 

A previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a). 

The veteran asserts that the effective date of the 20 percent 
evaluation of his service-connected left elbow disability 
should date back to 1992 or 1996.  In this regard, the Board 
notes that the veteran was previously granted a 10 percent 
evaluation for this disability effective May 19, 1992.  This 
evaluation was continued in a January 1996 rating decision 
that the veteran appealed.  This appeal resulted in a May 
2000 decision by the Board, which denied entitlement to an 
evaluation in excess of 10 percent for this disability.  The 
veteran never appealed this Board decision. 

An effective date earlier than January 22, 2001, is not 
established.  Initially, the Board notes that the rating 
decision of May 1992 and the Board decision of May 2000, 
which subsumed the January 1996 rating decision, are final.  
38 U.S.C.A. § 7105 (West 2002).  Accordingly, the only way 
that an earlier effective date can be assigned, in the 
absence of an allegation of clear and unmistakable error, 
which the veteran has not alleged, is if it is factually 
ascertainable that the increase in severity occurred within 
one year of January 22, 2001, the date the veteran filed his 
claim.  With respect to the evidence as outlined above, 
inclusive of the year prior to which the veteran filed his 
claim for an increased evaluation, there is no evidence of 
such an increase.  It is not until December 2003 that the 
evidence showed limitation of flexion to 90 degrees, after 
the veteran filed his claim for increase.  Likewise, there is 
no evidence within this time frame showing limitation of 
extension in accordance with the criteria for an evaluation 
in excess of 10 percent.  For these reasons, an effective 
date prior to January 22, 2001, for the grant of 20 percent 
evaluation for a left elbow disability is denied.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability, and the application to reopen is granted.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to an evaluation in excess of 20 percent for a 
left elbow disability is denied. 

Entitlement to an effective date earlier than January 22, 
2001, for the grant of a 20 percent evaluation for a left 
elbow disability, is denied  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


